WISEMAN, P.J.,
concurring specially.
T1 I agree with Rogers' position that MHC should be precluded from presenting evidence of the settlement agreement unless Rogers "opens the door" to that evidence in his own examination of Dr. Thomas by claiming bias connected to his highly paid job with MHC. However, if the trial court at any point allows Dr. Thomas to testify that he was negligent or did not meet the standard of care, then the door has been opened to evidence of the entire settlement agreement and its contents, including the amount paid.